By the Court.
The power is vested in the Superior Court, in its discretion, to set aside the verdict in any case tried in that court, and to order a new trial, for any cause for which a new trial may by law be granted. Pub. Sts. c. 153, § 6. This includes a case where that court is satisfied that, by reason of some accident, mistake, or misfortune in the conduct of the trial, a new trial is necessary to prevent a failure of justice. Cutler v. Rice, 14 Pick. 494. The motion of the demandants, and the affidavit in support of it, state a case which authorized the Superior Court to grant a new trial, if it was satisfied that justice required it. The motion is addressed to the discretion of that court; and its decision, in the exercise of that discretion, is not open to exception, and cannot be revised by this court.

Exceptions overruled.